                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 1 of 11




                                   1                     IN THE UNITED STATES DISTRICT COURT

                                   2                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    MCILWAIN, LLC,                          Case No. 18-cv-03127 CW
                                   5               Plaintiff,
                                                                                ORDER GRANTING IN PART AND
                                   6          v.                                DENYING IN PART MOTION TO
                                                                                REVOKE PRO HAC VICE ADMISSION
                                   7    STEVE W. BERMAN, et al.,                AND FOR MONETARY SANCTIONS
                                   8               Defendants.                  (Dkt. No. 93)
                                   9
Northern District of California
  United States District Court




                                  10

                                  11         In this action for breach of contract and related claims,

                                  12   Defendant Hagens Berman Sobol Shapiro LLP (Hagens Berman) moves

                                  13   for an order revoking the pro hac vice admission of Timothy

                                  14   Joseph McIlwain (McIlwain), who is counsel for Plaintiff

                                  15   McIlwain, LLC (Plaintiff).     Docket No. 93.     McIlwain filed an

                                  16   untimely opposition to the motion.      Docket No. 95.     For the

                                  17   reasons set forth below, the motion is GRANTED IN PART and DENIED

                                  18   IN PART.

                                  19                                  BACKGROUND

                                  20         On January 31, 2019, McIlwain, an out-of-state attorney,

                                  21   filed an application under Civil Local Rule 11-3 to appear pro

                                  22   hac vice as counsel for Plaintiff.      Application at 1, Docket No.

                                  23   73.   There, McIlwain represented, among other things, that he was

                                  24   an active member in good standing of the bar of the United States

                                  25   District Court for the District of New Jersey, and that his local

                                  26   co-counsel would be Josh Schein.      Id.   He also declared under

                                  27   penalty of perjury that he would “familiarize [him]self with, and

                                  28   abide by, the Local Rules of this Court, especially the Standards
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 2 of 11




                                   1   of Professional Conduct for attorneys and the Alternative Dispute

                                   2   Resolution Local Rules.”     Id.   The Court granted the application

                                   3   on February 4, 2019, “subject to the terms and conditions of

                                   4   Civil L.R. 11-3.”   Order at 2, Docket No. 74.

                                   5        Hagens Berman now moves for an order revoking McIlwain’s pro

                                   6   hac vice admission and for an order sanctioning McIlwain, under

                                   7   28 U.S.C. § 1927 and the Court’s inherent power, in the amount of

                                   8   the attorneys’ fees and costs it incurred in connection with the

                                   9   present motion.   Hagens Berman contends, and McIlwain does not
Northern District of California
  United States District Court




                                  10   dispute in his untimely opposition, that McIlwain has failed to

                                  11   comply with his obligations under Civil Local Rule 11, which

                                  12   include complying with the local rules and the applicable

                                  13   standards of professional conduct.      Although some of McIlwain’s

                                  14   problematic conduct as described in the motion involves repeated

                                  15   failures to comply with discovery obligations, Hagens Berman has

                                  16   not filed a discovery letter brief or taken any other action to

                                  17   seek Court intervention in connection with such conduct.

                                  18                                LEGAL STANDARD

                                  19   I.   Pro hac vice admission

                                  20        An attorney who is not a member of the bar of this Court may

                                  21   apply to appear pro hac vice in a particular action in this

                                  22   district by submitting to the Clerk a certificate of good

                                  23   standing issued by the appropriate authority governing attorney

                                  24   admissions for the relevant bar, a written application, and an

                                  25   oath certifying: (1) that he or she is an active member in good

                                  26   standing of the bar of a United States Court or of the highest

                                  27   court of another State or the District of Columbia; (2) that he

                                  28   or she agrees to abide by the standards of professional conduct
                                                                           2
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 3 of 11




                                   1   set forth in Civil Local Rule 11-41, and to become familiar with

                                   2   the local rules and alternative dispute resolution programs of

                                   3   this Court and, where applicable, with the bankruptcy local

                                   4   rules; and (3) that an attorney, identified by name and office

                                   5   address, who is a member of the bar of this Court in good

                                   6   standing and who maintains an office within the State of

                                   7   California, is designated as co-counsel.       Civil L.R. 11-3(a).

                                   8        The assigned judge “shall have discretion to accept or

                                   9   reject the application.”     Civil L.R. 11-3(c).     “When a district
Northern District of California
  United States District Court




                                  10   court admits an attorney pro hac vice, the attorney is expected

                                  11   to follow local rules.”    In re Bundy, 840 F.3d 1034, 1047 (9th

                                  12   Cir. 2016) (citation omitted).

                                  13        A district court may revoke an attorney’s pro hac vice

                                  14   admission under its inherent power “to control admission to its

                                  15   bar and to discipline attorneys who appear before it.”            Lasar v.

                                  16   Ford Motor Co., 399 F.3d 1101, 1118 (9th Cir. 2005) (citation and

                                  17   internal quotation marks omitted).      “Pro hac vice counsel, once

                                  18   admitted, are entitled to notice and an opportunity to respond

                                  19   before being disqualified and having their status revoked.”           Cole

                                  20   v. U.S. Dist. Court For Dist. of Idaho, 366 F.3d 813, 822 (9th

                                  21   Cir. 2004).   That said, the “opportunity to be heard does not

                                  22   require an oral or evidentiary hearing on the issue . . . the

                                  23
                                            1
                                  24          Civil Local Rule 11-4 requires every attorney admitted to
                                       practice in this Court under Civil Local Rule 11 to: (1) be
                                  25   familiar and comply with the standards of professional conduct
                                       required of members of the State Bar of California; (2) comply
                                  26   with the local rules; (3) maintain respect due to courts of
                                       justice and judicial officers; (4) practice with the honesty,
                                  27   care, and decorum required for the fair and efficient
                                       administration of justice; (5) discharge his or her obligations
                                  28   to his or her client and the Court; and (6) assist those in need
                                       of counsel when requested by the Court.
                                                                        3
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 4 of 11




                                   1   opportunity to brief the issue fully satisfies due process

                                   2   requirements.”   Lasar, 399 F.3d at 1112 (internal citation and

                                   3   quotation marks omitted).     “These minimal procedural requirements

                                   4   give an attorney an opportunity to argue that his actions were an

                                   5   acceptable means of representing his client, to present

                                   6   mitigating circumstances, or to apologize to the court for his

                                   7   conduct.”   Id. at 1110 (citation omitted).

                                   8   II.   Sanctions under 28 U.S.C. § 1927

                                   9         Any attorney “who so multiplies the proceedings in any case
Northern District of California
  United States District Court




                                  10   unreasonably and vexatiously may be required by the court to

                                  11   satisfy personally the excess costs, expenses, and attorneys’

                                  12   fees reasonably incurred because of such conduct.”         28 U.S.C. §

                                  13   1927; see also Pac. Harbor Capital, Inc. v. Carnival Air Lines,

                                  14   Inc., 210 F.3d 1112, 1117 (9th Cir. 2000) (“Section 1927

                                  15   authorizes the imposition of sanctions against any lawyer who

                                  16   wrongfully proliferates litigation proceedings once a case has

                                  17   commenced.”).    “The imposition of sanctions under § 1927 requires

                                  18   a finding of bad faith.”     Pac Harbor Capital, 210 F.3d at 1118.

                                  19   An attorney subject to sanctions under Section 1927 is “entitled

                                  20   to due process, including notice and an opportunity to be heard.

                                  21   However, an opportunity to be heard does not require an oral or

                                  22   evidentiary hearing on the issue.”      Id. (internal citation and

                                  23   quotation marks omitted).     “The opportunity to brief the issue

                                  24   fully satisfies due process requirements.”        Id. (citation

                                  25   omitted).

                                  26   //

                                  27

                                  28
                                                                           4
                                            Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 5 of 11




                                   1   III. Sanctions under the Court’s inherent authority

                                   2           A district court’s inherent authority to impose civil

                                   3   sanctions “can be invoked even if procedural rules exist which

                                   4   sanction the same conduct.”         Chambers v. NASCO, Inc., 501 U.S.

                                   5   32, 49 (1991).       “[A]n assessment of attorney’s fees is

                                   6   undoubtedly within a court’s inherent power.”            Id. at 45.   That

                                   7   said, a finding of “bad faith or conduct tantamount to bad faith”

                                   8   is required to impose sanctions under the court’s inherent

                                   9   authority.      Fink v. Gomez, 239 F.3d 989, 994 (9th Cir. 2001).
Northern District of California
  United States District Court




                                  10                                       ANALYSIS

                                  11   I.     Revoking McIlwain’s pro hac vice admission is warranted

                                  12          Hagens Berman moves for an order revoking McIlwain’s pro hac

                                  13   vice admission.       Hagens Berman contends that the relief it seeks

                                  14   is warranted because McIlwain has failed to meet his obligations

                                  15   under Civil Local Rule 11, as follows: (1) McIlwain failed to

                                  16   participate meaningfully and promptly in conferences required by

                                  17   Rule 26(f) and meet-and-confers required by the local rules; (2)

                                  18   McIlwain failed to timely produce complete responses to discovery

                                  19   requests and to exchange ESI information required by Rule 26; (3)

                                  20   McIlwain made misrepresentations and false promises regarding the

                                  21   timing and scope of his discovery responses and other matters,

                                  22   and has ignored communications regarding this litigation; (4)

                                  23   McIlwain failed to attend a mediation in person2, failed to ensure

                                  24   that other counsel for Plaintiff would appear in his stead, and

                                  25
                                               2
                                  26          McIlwain represents that he was unable to attend the
                                       mediation in person because his flight was cancelled. He
                                  27   provides no explanation, however, for why he was unable to
                                       arrange for other counsel to attend the mediation in person in
                                  28   his stead, or why he was unable to purchase another flight. See
                                       Opp’n at 8, Docket No. 95; McIlwain Decl. ¶ 1, Docket No. 96.
                                                                        5
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 6 of 11




                                   1   failed to notify Hagens Berman of the fact that no counsel would

                                   2   appear in person at the mediation on behalf of Plaintiff; and (5)

                                   3   McIlwain failed to submit a mediation statement as required by

                                   4   ADR Local Rule 6-7.    Motion at 1-11, Docket No. 93.

                                   5        In his opposition, which was untimely3, McIlwain does not

                                   6   dispute any of Hagens Berman’s assertions with respect to his

                                   7   conduct.   See Opp’n at 2-3, Docket No. 95.       McIlwain simply

                                   8   asserts, in conclusory fashion, that “there is good cause” for

                                   9   any failure on his part to comply with any rule or deadline,
Northern District of California
  United States District Court




                                  10   namely a “personal matter involving the custody of [his] 3 year

                                  11   old daughter in the state of Kentucky.”       Id. at 2.    McIlwain does

                                  12   not elaborate on this personal matter or explain why it would

                                  13   justify his failure to comply with applicable rules.         Id.   The

                                  14   remainder of McIlwain’s opposition is devoted to accusing Hagens

                                  15   Berman of misconduct, but McIlwain does not explain why any such

                                  16   misconduct, even if committed, would have any bearing on the

                                  17   issues raised in the present motion.4      See id. at 4-10.

                                  18       Because McIlwain does not dispute that he has violated the

                                  19   local rules and the rules of professional conduct as described in

                                  20   Hagens Berman’s motion, the Court concludes that revoking

                                  21   McIlwain’s pro hac vice admission is warranted.        McIlwain’s pro

                                  22   hac vice admission expressly was “subject to the terms and

                                  23   conditions of Civil L.R. 11-3.”      See Order at 2, Docket No. 74.

                                  24   Civil Local Rule 11-3 requires an out-of-state attorney seeking

                                  25        3
                                              Although McIlwain’s opposition was tardy, the Court has
                                  26   reviewed and considered it and its attachments for the purpose of
                                       resolving the present motion.
                                            4
                                  27          McIlwain states in his opposition that he will submit other
                                       supporting materials “under separate cover for in camara [sic]
                                  28   review,” but he has not lodged any materials. The record is
                                       limited to documents that are publicly accessible on ECF.
                                                                        6
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 7 of 11




                                   1   to appear in this Court pro hac vice to certify under oath that

                                   2   he will abide by the rules of professional conduct described in

                                   3   Civil Local Rule 11-4, which include the local rules of this

                                   4   district.    See Civil L.R. 11-4.    McIlwain’s implicit admission

                                   5   that he has failed repeatedly to comply with these rules is

                                   6   sufficient to revoke his right to appear pro hac vice in this

                                   7   action.

                                   8       Separately, the docket reflects multiple instances of

                                   9   McIlwain’s failure to abide by applicable rules and practices.
Northern District of California
  United States District Court




                                  10   See, e.g., Order of March 5, 2019, at 2 (noting in response to a

                                  11   letter that McIlwain filed that “[t]his letter and the requests

                                  12   therein do not comply with the Court’s standing orders or the

                                  13   local rules of this District”).      The Court has instructed

                                  14   McIlwain on several occasions to comply with all applicable

                                  15   rules.     See, e.g., id. (“The parties are reminded to consult and

                                  16   comply with all applicable standing orders and local rules.        In

                                  17   the future, the Court will not consider any filings or requests

                                  18   made in violation of any applicable standing order or local

                                  19   rule.”).    Yet, McIlwain has continued to disregard the Court’s

                                  20   orders requiring compliance with applicable rules.         One of the

                                  21   most recent examples of McIlwain’s indifference to the Court’s

                                  22   orders and applicable rules is McIlwain’s opposition to the

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           7
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 8 of 11




                                   1   present motion5, which he filed three days late.6        See Docket No.

                                   2   95.

                                   3         Where, as here, “an out-of-state attorney suggests through

                                   4   his behavior that he will not ‘abide by the court’s rules and

                                   5   practices,’ the district court may reject his pro hac vice

                                   6   application.”     In re Bundy, 840 F.3d at 1042 (citation omitted).

                                   7   In light of McIlwain’s pattern of disregard of applicable rules

                                   8   and procedures, and in an effort to promote the orderly

                                   9   administration of justice, the Court revokes McIlwain’s pro hac
Northern District of California
  United States District Court




                                  10   vice admission.    See In re U.S., 791 F.3d 945, 957 (9th Cir.

                                  11   2015) (“[A] court’s decision to deny pro hac vice admission must

                                  12   be based on criteria reasonably related to promoting the orderly

                                  13   administration of justice, or some other legitimate policy of the

                                  14   courts[.]”).

                                  15
                                             5
                                  16          The opposition was due by August 13, 2019; McIlwain filed
                                       his opposition on August 16, 2019. See Docket No. 95. McIlwain
                                  17   states in his opposition that Hagens Berman agreed to a two-day
                                       extension of the deadline to file an opposition, which Hagens
                                  18   Berman does not dispute. The opposition still would have been
                                       late even if the two-day extension had had any legal effect. The
                                  19   two-day extension was ineffectual, however, because McIlwain
                                       never sought a Court order approving any such extension as
                                  20   required by Civil Local Rule 6-1(b). See Civil L.R. 6-1(b)
                                       (requiring a court order for any enlargement of time that alters
                                  21   a deadline that involves papers required to be filed or lodged
                                       with the court). A request for an extension must be filed no
                                  22   later than fourteen days before the scheduled event or deadline.
                                       Id.
                                            6
                                  23          Another example of a failure to comply with applicable
                                       rules is McIlwain’s “objection to reply evidence.” See Docket
                                  24   No. 104. A party may file objections to reply evidence “within 7
                                       days after the reply is filed,” but such objections “may not
                                  25   include further argument on the motion.” See Civil L.R. 7-
                                       3(d)(1). McIlwain filed his objection eight days after the reply
                                  26   was filed, so it is untimely. Moreover, the objection fails to
                                       comply with Civil Local Rule 7-3(d)(1) for the additional reason
                                  27   that it contains further argument on the motion. In any event,
                                       McIlwain’s objection has no impact on any of the findings and
                                  28   conclusions herein, which do not rely on any of the materials to
                                       which McIlwain objects.
                                                                        8
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 9 of 11




                                   1   II. Monetary sanctions are not warranted at this time

                                   2       Hagens Berman requests that the Court sanction McIlwain under

                                   3   28 U.S.C. § 1927 and its inherent authority in the amount of the

                                   4   attorneys’ fees and costs it incurred in filing the present

                                   5   motion.   This request is predicated on the same violations of

                                   6   local rules and standards of professional conduct that formed the

                                   7   basis of its request to revoke McIlwain’s pro hac vice admission.

                                   8   In its opening brief, Hagens Berman did not specify either a

                                   9   precise amount, or even an estimate, of the fees and costs it
Northern District of California
  United States District Court




                                  10   would seek as a sanction; in its reply brief, Hagens Berman

                                  11   specified for the first time that it seeks $22,514 in fees and

                                  12   $510 in costs, which it claims represent seventy percent of the

                                  13   fees and costs it incurred in preparing and filing the present

                                  14   motion.   See Reply at 1, Docket No. 97.

                                  15       The Court declines to impose monetary sanctions on McIlwain

                                  16   at this time.   First, Hagens Berman failed to include in its

                                  17   opening brief an estimate or range, much less a precise amount,

                                  18   of the fees and costs it would request as a sanction against

                                  19   McIlwain; it waited to provide detailed information about its

                                  20   requested fees and costs until it filed its reply.         See generally

                                  21   Motion, Docket No. 93; Reply at 1, Docket No. 97.         The lack of

                                  22   specificity in Hagens Berman’s opening brief as to the amount of

                                  23   monetary sanctions at stake deprived McIlwain of sufficient

                                  24   notice and an opportunity to fully respond in writing to the

                                  25   request for monetary sanctions.

                                  26       Second, Hagens Berman has not shown that McIlwain’s conduct

                                  27   was in bad faith or was tantamount to bad faith.         To warrant the

                                  28   imposition of sanctions under either 28 U.S.C. § 1927 or the
                                                                           9
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 10 of 11




                                   1   Court’s inherent authority, the conduct at issue must rise to the

                                   2   level of bad faith or its equivalent.       See Pac Harbor Capital,

                                   3   210 F.3d at 1118 (“The imposition of sanctions under § 1927

                                   4   requires a finding of bad faith.”); Fink v. Gomez, 239 F.3d at

                                   5   994 (holding that a finding of “bad faith or conduct tantamount

                                   6   to bad faith” is required to impose sanctions under the court’s

                                   7   inherent power).    Here, based on the record, the Court cannot

                                   8   conclude that McIlwain’s conduct was the equivalent of bad faith,

                                   9   which would warrant sanctions, as opposed to being the result of
Northern District of California
  United States District Court




                                  10   mere negligence without more, which would not warrant sanctions.

                                  11   See MGIC Indem. Corp. v. Moore, 952 F.2d 1120, 1121–22 (9th Cir.

                                  12   1991) (reversing imposition of sanctions where the conduct at

                                  13   issue was “as consistent with negligence as with bad faith”).

                                  14        Finally, Hagens Berman has not shown that a sanction of more

                                  15   than $20,000 would be properly tailored to the conduct at issue.

                                  16   Hagens Berman has cited no case in which a court has imposed a

                                  17   sanction of more than $20,000 based on behavior and circumstances

                                  18   similar to those at issue here.

                                  19        Accordingly, Hagens Berman’s request for monetary sanctions

                                  20   is DENIED.

                                  21   //

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           10
                                        Case 4:18-cv-03127-CW Document 107 Filed 09/09/19 Page 11 of 11




                                   1                                  CONCLUSION

                                   2         Hagens Berman’s motion is GRANTED IN PART and DENIED IN

                                   3   PART.   The motion for an order revoking Timothy Joseph McIlwain’s

                                   4   pro hac vice admission is GRANTED.       The request for an award of

                                   5   attorneys’ fees and costs as a sanction against McIlwain is

                                   6   DENIED.

                                   7         Nothing in this Order is intended to resolve any dispute

                                   8   arising from a failure by any party to comply with its discovery

                                   9   obligations.   As has been stated in prior Orders, any discovery
Northern District of California
  United States District Court




                                  10   disputes must be addressed and resolved pursuant to the preferred

                                  11   procedures of Magistrate Judge Cousins.

                                  12         Joshua Schein and Eric Rouen are counsel for Plaintiff

                                  13   McIlwain, LLC.   See Docket Nos. 72, 92.       All parties and their

                                  14   counsel are ordered comply with upcoming deadlines, which

                                  15   include: (1) the close of discovery on August 30, 2019; (2) the

                                  16   deadline for Hagens Berman to file an opposition to Plaintiff’s

                                  17   motion for partial summary judgment, which is September 13, 2019;

                                  18   (3) the deadline for Plaintiff to file a reply in support of its

                                  19   motion for partial summary judgment, which is September 27, 2019;

                                  20   (4) the hearing on the motion for partial summary judgment, which

                                  21   will be held on October 15, 2019, at 2:30 p.m.         See Docket No.

                                  22   91.

                                  23         IT IS SO ORDERED.

                                  24   Dated: September 9, 2019
                                                                                CLAUDIA WILKEN
                                  25                                            United States District Judge
                                  26
                                  27

                                  28
                                                                           11
